Citation Nr: 0612239	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for jaw injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to June 
1999.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a February 2003 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2004, the veteran testified 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of this hearing has been 
associated with the claims folder.  

In September 2002 the veteran submitted a claim seeking 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).  See VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  This matter has yet to be addressed by VA, 
and is referred to the RO for appropriate development.  


FINDING OF FACT

A jaw injury is not shown to have been incurred in service, 
and it is not shown that any current jaw-related disability, 
to include temporomandibular joint disease (TMJ), is related 
either to service or to the veteran's service-connected 
migraine headaches.


CONCLUSION OF LAW

Service connection for jaw injury residuals is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 
(letter) and August 2003 (statement of the case) 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to 
the appropriate disability rating or effective date to 
be assigned are moot.  


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations (general medical and neurological), and there is 
no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.

Concerning VA examinations, 38 C.F.R. § 3.159(c)(4) states 
that VA will arrange for an examination if such is necessary 
to determine a claim, and that an examination is necessary if 
(summarized):  (A)  There is competent evidence of current 
disability or persistent or recurrent symptoms of a 
disability (B)  Evidence establishes that the veteran 
suffered an event, injury or disease in service, and (C)  
Evidence indicates that the claimed disability may be related 
to the event, injury, or disease in service or to another 
service-connected disability.  Here, there is no competent 
evidence of current jaw-related disability or symptoms 
relating to either the veteran's period of service or to his 
service-connected migraine headaches disorder.  Finally, 
there is no competent evidence suggesting that the currently 
claimed disorder might be related to service.  Hence, an 
additional VA examination is not necessary.

The veteran is not prejudiced by the Board's proceeding with 
consideration of the appeal.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Simply put, there is no evidence of any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  VA's duties to assist, 
including those mandated by the VCAA, are met.  


Factual Background

While the veteran claims to have incurred an injury to his 
jaw during his period of service as a result of being hit by 
an elbow while playing basketball, a review of the service 
medical records reveals no complaints or findings pertaining 
to a jaw injury.  The veteran has indicated that he did not 
seek treatment for this injury.  See page eight of the August 
2004 hearing transcript (transcript).  Migraine headaches 
were diagnosed in service.  

At an August 1999 VA general medical examination the veteran 
did not complain of any jaw-related injuries or problems.  
Similarly, at a September 1999 VA neurology examination the 
veteran also did not complain of any jaw-related injuries or 
problems.  He did, however, complain of a nine month history 
of migraine headaches.  

Service connection was granted for migraine headaches in 
October 1999.

A November 2000 VA dental record includes diagnoses of TMJ 
and migraine headaches.  Right-sided clicking and pain was 
documented.  The veteran provided a history of trauma while 
in the military.  

A May 2002 VA oral and maxillofacial surgery treatment note 
shows that the veteran complained of right TMJ pain.  He 
indicated that he believed the pain stemmed from his being 
injured while playing basketball.  He added that the use of a 
splint did not help much.

A May 2002 VA dental treatment record, signed by a 
prosthodontics resident, notes complaints of pain and popping 
with chewing.  He gave a history of trauma to his right side 
in 1997.  A splint was prescribed.  

As part of a February 2003 VA neurology examination the 
veteran reported a history of headaches since 1998.  He 
denied a preceding history of head trauma.  The veteran also 
failed to provide a history of a jaw-related injury in the 
course of a February 2003 VA general medical examination.


As part of his VA Form 9, received in October 2003, the 
veteran essentially seemed to be asserting that his claimed 
jaw injury residuals were secondary to his service-connected 
migraine headaches.

The veteran testified before the undersigned in August 2004 
that his migraine headaches and claimed jaw disorder were 
somehow related.  See pages five and seven of transcript.  He 
complained of right-sided jaw pain, the same side on which he 
experiences his migraine pain.  He added that his migraines 
began after he ate.  See page six of transcript.  As 
indicated above, the veteran denied treatment for his claimed 
jaw injury while in the service.  See page eight of 
transcript.  He further testified that his headaches began 
about nine months after he incurred his jaw injury.  See page 
12 of transcript.  The veteran also noted that he began to 
experience popping and other related jaw discomfort several 
months after he was struck playing basketball.  See page 13 
of transcript.  He also mentioned being in receipt of 
continuing VA dental treatment in 2003, but did not allege 
that such treatment revealed a nexus between his claimed in 
service jaw injury and his currently diagnosed jaw-related 
symptoms.  See page 15 of hearing transcript.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).


In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Medical records on file concerning the veteran's claimed jaw 
injury residuals are limited.  Diagnoses of TMJ are first 
noted in 2000.  

As was noted previously, there are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met.


The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The earliest competent (medical) evidence 
of any jaw-related disability is in 2000, and nothing in the 
record suggests a nexus between the veteran's TMJ problems 
and his active service.

The Board has considered the veteran's own statements 
relating such disability to his military service, and, 
alternatively, to his service-connected migraine headaches 
disability.  As a layperson he is not competent to render a 
probative opinion on a medical matter, such as a nexus 
between a current TMJ disorder and his military service (or 
to a service-connected disorder).  See Espiritu, supra.

The Board observes that while migraine headaches were 
diagnosed in service, and subsequently service-connected, the 
record is devoid of a medical opinion linking such disorder 
to his claimed jaw injury residuals (TMJ).  In other words, 
the record fails to provide a medical opinion indicating that 
the veteran's diagnosed TMJ is either proximately due to or 
the result of his service-connected migraine headaches, or 
that the TMJ condition has been aggravated by the migraine 
headaches.  Hence, secondary service connection is not 
warranted.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the claim; 
hence, it must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.


ORDER

Service connection for jaw injury residuals is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


